The plaintiff bases her right to recover upon two grounds, the first being the failure of the defendants to keep a radiator in a reasonably safe condition, thereby causing her injury.
At common law, in the absence of some agreement, there is no obligation upon a landlord to make repairs upon leased property or to keep it in a safe condition. An obligation does rest upon him to exercise reasonable care to keep reasonably safe those parts of the building owned by him which are in his control. And so the plaintiff claims that the heating plant of a leased building such as this should be kept in repair by him, and his failure to do so renders him liable for resulting damage. While this is very likely so, yet the difficulty with this case is that there is no evidence to show the radiator contributed in any way to the falling of the ceiling. This could have come from any source of leaking water, so far as the evidence shows, such as water left running by the upstairs tenant, for instance.
The second ground is that the superintendent of the building made an oral promise to repair the ceiling after his attention had been called to it.
A mere promise to repair a defect, made by the landlord after the tenant has entered under the lease, is unenforceable for want of consideration.
Newman vs. Golden, 108 Conn. 676.
   Judgment is rendered for the defendants to recover their costs.